Citation Nr: 1039059	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California. 

The Veteran requested a hearing regarding his service-connected 
PTSD before the Board in his January 2009 substantive appeal, but 
subsequently withdrew his request for a hearing in a February 
2009 written communication. 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-
connected PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas and the inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

For the course of the appeal, the criteria for an initial 
disability evaluation of 70 percent, but no more, for PTSD have 
been met.  38 U.S.C.A. § 1155, 5103, 5103a, 5107 (West 2002); 38 
C.F.R. 
§§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of September 20, 2007, the date of his claim, and 
a 50 percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for a higher rating.  Further, he was provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess.   

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim such 
that the essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations to assess the severity 
of his PTSD, obtained multiple lay statements and opinion 
letters, and assisted the Veteran in obtaining evidence.  Based 
on the foregoing, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.     

Discussion

The Veteran maintains that he is entitled to an initial 
disability evaluation for his service-connected PTSD in excess of 
50 percent.  In that regard, disability evaluations are 
determined by the application of a schedule of ratings, which are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The appeal stems from an initial rating, thus, VA must frame and 
consider the issue as to whether separate or "staged" ratings 
may be assigned for any or all of the retroactive period from the 
effective date of the grant of service connection to a 
prospective rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the January 2008 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective September 20, 2007, the date of claim.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of 
impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Under the General Rating Formula for Mental Disorders, PTSD is 
evaluated as 50 percent disabling when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD includes 
December 2007 and April 2010 VA examinations, VA outpatient 
treatment records dated from October 2007 to November 2009, 
opinion letters from a treating psychologist, and statements from 
the Veteran, his spouse, and an employer.

In an October 2007 VA outpatient intake assessment, the Veteran 
reports experiencing depression and intense survivors guilt due 
to his experiences in Vietnam, including symptoms such as 
reactive anger, intrusive thoughts, trouble sleeping, and 
hypervigilence.  

An October 2007 opinion letter submitted by the Veteran's 
treating psychologist, L.M., indicates the Veteran continues to 
have psychological problems related to his Vietnam experience, 
including intense reactive anger, guilt, intrusive memories of 
Vietnam, hypervigilence, anxiety, and pervasive emotional numbing 
and detachment from others.  L.M. further reported the Veteran 
has chronic PTSD as a direct result of his Vietnam experience and 
assigned a GAF of 48.    

In December 2007, the Veteran underwent a VA examination.  At the 
time the Veteran reported experiencing problems in his two prior 
marriages, as well as his third marriage due to his PTSD.  He 
further reported that while he has worked for the church 
traveling the country as a contractor for the past nine years, he 
experiences problems at work including, anger, irritability and 
difficulty getting along with others.  He reported, however, that 
he has not missed any work and continues to engage in fundraising 
for the church.  The Veteran also reported that he currently has 
problems sleeping at night, experiences nightmares several times 
a week about Vietnam, has difficulty concentrating, experiences 
anger and irritability, experiences flashbacks of Vietnam 
triggered by sights, sounds, and smells that remind him of 
Vietnam, and experiences a strong startled response to loud 
noises such as a jackhammer. 

On examination, the Veteran was accompanied by his wife and 
cooperative throughout the evaluation.  He was alert and oriented 
to person, place, and time.  He appeared to be mildly anxious.  
His eye contact was good.  His speech was normal in rate, rhythm, 
and volume.  His affect was controlled and appropriate, but was 
noted to be sad and depressed along with his mood.  His thoughts 
were clear, logical, goal-oriented, and linear.  His attention 
and concentration were intact.  His recent, intermediate, and 
remote memory was intact.  Insight and judgment appeared to be 
within normal limits.  There was no indication of any 
hallucinations or delusions; there was no evidence of psychotic 
or delusional processes.  He appeared to be a fairly good 
historian.  Intellectual functioning was average and no gross 
cognitive deficits were noted.  His judgment was appropriate in 
the testing situation.  There were no bizarre or unusual 
behaviors observed during the interview.    

Following the examination and review of the record, the examiner 
diagnosed the Veteran with PTSD with secondary depression and 
assigned a GAF of 48.  In providing the diagnosis, the examiner 
noted that during the past year the Veteran's psychiatric 
symptoms have become more frequent, severe, and have lasted 
longer.  Specifically, the Veteran's symptoms include early 
morning awakening and difficulty going back to sleep; feeling 
tired, angry, and irritable during the day with symptoms of 
insomnia; experiencing nightmares of Vietnam; experiencing 
difficulty with memory and concentration; hypervigilence; and 
persistent symptoms of increased arousal associated with a 
startled response.  The examiner indicated the Veteran's PTSD 
symptomatology interferes with his ability to function 
effectively at work and in his interpersonal relationships. The 
examiner further indicated the Veteran has trouble in 
occupational and social functioning; specifically, the church has 
not allowed the Veteran to continue doing construction work due 
to his anger and irritability, although he currently does 
fundraising for the church and has not missed any work due to his 
disability.  The examiner indicated the Veteran has emotional 
blunting and clearly has trouble controlling his anger and 
irritability.  The examiner reported the Veteran experiences 
difficulty communicating with others and has trouble establishing 
and maintaining intimate social relationships; however, noted the 
Veteran is currently married for the third time, for the past 27 
years. 

February 2008 VA outpatient treatment records note the Veteran 
reports an increase in his PTSD symptomatology; specifically, he 
has anger outbursts and if he is not in complete control of a 
situation, he becomes verbally abusive.  Due to these symptoms, 
the Veteran reports that he has not been to work in a full-time 
capacity during the past three years.  

A March 2008 treatment record indicates the Veteran has become 
more open about his PTSD symptomatology, disclosing that his 
anxiety and anger have made it difficult for him to work with 
almost every employer, employee, contractor or client he has ever 
come into contact with, indicating that these symptoms may have 
contributed to the loss of his own business, as well as not being 
asked to return to his company in China.    

A March 2008 opinion letter submitted by the Veteran's treating 
psychologist, L.M., indicates the Veteran's reactive anger has 
directly contributed to the failure of his marriages, business, 
and has also resulted in his most recent employer continuing to 
decrease his responsibilities and finally fire him.  L.M. further 
reported the Veteran's current GAF score is 40.  

In a March 2008 statement, the Veteran reported that he moved 
back to the U.S. from China in July.  He indicated that the 
company he worked for in China asked him not to return to work, 
because while there working, he got angry with several co-workers 
at different times over a two year period.  He further reported 
that whatever kind of stress or pressure he experienced, he would 
experience panic attacks and in response, yell at others.  The 
Veteran reported that the last straw occurred when he became 
angry with volunteers in June 2007, and as a result, shouted and 
cursed at them.  He indicated that this was not his "normal 
character," and that he felt ashamed for his behavior.  He 
further indicated that he is currently consulting with groups 
planning to travel to China on a volunteer basis, as he does not 
get paid.  

August 2008 and September 2008 VA outpatient treatment records 
note the Veteran's PTSD to be stable.  

In a January 2009 statement, the Veteran's spouse indicated that 
over the years, she has done her best to cope with the effects of 
the Veteran's PTSD including, the Veteran's anger, depression, 
nightmares, paranoia, and panic attacks.  She reported that the 
Veteran is a "control freak," indicating that when he owned a 
small construction company, he was in control; however, the 
company went bankrupt as he has never been able to handle money 
properly.  She further stated that the Veteran adopted two of her 
children from a previous marriage, but cannot be exposed to 
crying children for any length of time, as loud high-pitched or 
shrill noises cause him stress.  She reported the Veteran does 
better when there is no added stress in his life due to the 
expectations of others, and that while he is friendly, he is a 
loner.  

In a February 2010 statement, the Veteran's former supervisor 
from the U.S. Census Bureau indicated the Veteran had difficulty 
adjusting to the increased pressure of the crew leader position 
that he held during the spring and summer of 2009 and the stress 
from work eventually appeared to make the Veteran depressed, 
which affected his ability to lead his work crew effectively.  

In a subsequent February 2010 statement, the Veteran indicated 
that he was forced to leave his job at the U.S. Census Bureau due 
to his PTSD symptomatology.  He further reported that from 
September 2009 to February 2010, he worked at the Center for 
Employment as a teacher, however, also experienced problems there 
due to his PTSD symptomatology and therefore resigned.  

The Veteran underwent a VA examination in April 2010.  At the 
time, the Veteran reported experiencing recurrent nightmares; 
flashbacks; making an effort to avoid activities, places, or 
people that arouse his recollection of trauma; experiencing 
irritability, anger, hypervigilence, difficulty concentrating, 
memory loss, and a startled response.  He indicated that he 
thinks he is "no good...failure...need to run away."  He further 
stated that he engages in ritualistic behavior; specifically, 
everything has to be clean and orderly.  He stated that he 
experiences panic attacks, depression, and feelings of 
helplessness.  He is currently taking medication for his 
condition.  The examiner noted that the Veteran earned $42,000 
last year, not including his pension.  He is currently employed 
with the Assemblies of God World Mission Organization, reporting, 
that he has worked there for the past 12 years.  He also reported 
having difficulty getting along with others at his previous job 
in China, but states that his ability to get along with others is 
now fair.  The Veteran reported having two or three friends and 
currently resides with his wife.  He also indicated that he 
engages in photography, reading, and walking.   

On examination, the Veteran was casually dressed and accompanied 
by his wife; no inappropriate behavior was noted.  His eye 
contact was good.  His speech was of normal rate and rhythm and 
fluent.  He was without impairment of thought process or 
communication.  He denied acute psychotic symptoms, including 
delusions and hallucinations.   He denied suicidal and homicidal 
ideation.  The Veteran described his mood as anxious and nervous; 
he indicated that he experienced a panic attack this morning.  He 
was oriented to person, place, and time.  The Veteran reported 
that his symptoms had increased since the last VA examination.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with PTSD with secondary 
depression, anxiety, and a remote history of polysubstance 
dependence in remission and assigned a GAF of 45.  In providing 
this diagnosis, the examiner noted the Veteran has two or three 
friends and describes himself as close to his wife and children.  
The examiner further noted the Veteran continues to work on a 
part-time basis as a fundraiser and consultant.  The examiner 
noted the Veteran mentioned that he worked briefly for the U.S. 
Census Bureau as an instructor, but had problems dealing with 
stress and experienced interpersonal relationship problems.  The 
examiner noted that the Veteran's ability to work is reported as 
marginal, however, the Veteran stated that he earned $42, 000 
last year.  The examiner opined the extent of the Veteran's 
social and occupational impairment is reflected in his GAF of 45, 
namely, serious impairment.  The examiner further opined that the 
Veteran's clinical status has deteriorated to some extent since 
his last VA examination.  

After a careful review of the objective medical evidence the 
Board finds that the evidence supports a grant of an initial 70 
percent disability evaluation for the Veteran's PTSD, effective 
from the date of claim, September 20, 2007.  The evidence shows 
the Veteran has experienced significant impairment due to his 
PTSD for the entire appeal period.  

In the October 2007 letter, L.M., reported that the Veteran had 
chronic PTSD and assigned a GAF of 48, which is indicative of 
serious symptoms, indicating the Veteran had pervasive emotional 
numbing and detachment from others.  The December 2007 VA 
examiner diagnosed the Veteran with PTSD with secondary 
depression and assigned a GAF of 48, which is also indicative of 
serious symptoms, and indicated the Veteran had trouble in 
occupational and social functioning.  He clearly had trouble 
controlling his anger and irritability, thus he experienced 
difficulty communicating with others and had trouble establishing 
and maintaining intimate social relationships.  The examiner 
noted the Veteran was currently married and had been for the past 
27 years; however, this was the Veteran's third wife.  The 
examiner further noted that the Veteran's current employer had 
not allowed him to continue to perform construction work due to 
his anger and irritability, although has allowed him to fundraise 
for the organization.  

Moreover, the Board notes that in March 2008, L.M. assigned a GAF 
of 40, indicative of serious symptoms, indicating Veteran's 
reactive anger had directly contributed to the failure of his 
marriages, business, and had also resulted in his most recent 
employer continuing to decrease his responsibilities and finally 
fire him.  The April 2010 VA examiner diagnosed the Veteran with 
PTSD with secondary depression and assigned a GAF of 45, opining, 
the extent of the Veteran's social and occupational impairment 
was reflected in his GAF, which is indicative of serious 
impairment.  The examiner further opined that the Veteran's 
clinical status had deteriorated to some extent since his last VA 
examination.  Thus, the Board finds occupational and social 
impairment with deficiencies in most areas.    

Although the evidence demonstrates the Veteran has been able to 
maintain some type of part-time employment, the evidence 
consistently shows the Veteran has serious occupational 
impairment due to his PTSD symptomatology, namely stress, 
irritability, anger, and the inability to get along with others.  
In this regard, the Board notes that the Veteran has been fired 
from positions, resigned from positions, and lost his business.  
See March 2008 opinion letter from L.M., February 2010 statement 
from the Veteran, and February 2010 statement from the Veteran's 
former supervisor.  

Further, while the evidence shows the Veteran has been able to 
maintain a relationship with his third wife for many years, as 
well as relationships with two or three friends, the evidence 
consistently demonstrates that his PTSD symptomatology, 
specifically, reactive anger, has been the cause of serious 
social impairment.  The Veteran's anger has directly contributed 
to the failure of two prior marriages.  See December 2007 VA 
examination and March 2008 opinion letter from L.M.

In evaluating this claim, the Board notes that the Veteran's 
symptoms have been consistent throughout the rating period on 
appeal, thus a 70 percent evaluation for PTSD is warranted; 
however, the Board finds that the evidence does not show the 
symptomatology required for a 100 percent rating under the rating 
schedule at any time during the appeal period.  Without evidence 
of total occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent inability to 
perform activities of daily living or memory loss of vital 
information, a total schedular rating for PTSD is not warranted 
for any period during the appeal.  

Although the December 2007 VA examiner noted the Veteran had 
trouble in occupational and social functioning, he also indicated 
the Veteran was currently working as a fundraiser and had been 
married to his third wife for the past 27 years.  While the April 
2010 VA examiner noted the Veteran has serious social and 
occupational impairment and indicated the Veteran's clinical 
status has deteriorated to some extent since his last VA 
examination, the examiner also noted the Veteran is currently 
employed on a part-time basis, earned salary of 42,000 last year, 
and he has two or three friends and is close to his wife and 
children.  

While the Board acknowledges the Veteran's serious occupational 
and social impairment, the objective evidence of record at the 
time of the examinations and throughout the rating period on 
appeal does not demonstrate the Veteran has total occupational 
and social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss of names of close relatives, own occupation or own 
name.  Indeed, the December 2007 and April 2010 VA examinations 
revealed that the Veteran was alert and oriented, without formal 
thought disorders, delusions, or hallucinations, as well 
cooperative, not suicidal or homicidal, and not obsessive or 
delusional.  Consequently, the Board finds that the total 
disability picture warrants a 70 percent evaluation but no more.

Extraschedular Considerations

In a March 2008 VA outpatient treatment record, the Veteran has 
reported that he lost his business and was asked not to return to 
his employer in China due to his service-connected PTSD.  As 
such, the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected PTSD, which 
is primarily manifested by occupational and social impairment 
with deficiencies in most areas and the inability to establish 
and maintain effective relationships.  The extent of that 
interference is appropriately and adequately addressed by the 70 
percent rating under the rating schedule.  As the effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule, referral for extraschedular 
ratings is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

A separate claim for entitlement to a total rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) was denied in a May 2010 rating decision; the Veteran has 
not appealed that determination. 




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating of 70 percent for service-
connected PTSD is granted, effective from September 20, 2007, 
subject to the rules and regulations governing the payment of VA 
monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


